Citation Nr: 9904524	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hand and wrist disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.

4.  Entitlement to service connection for arthritis of the 
shoulders, left hand, and other unspecified joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including periods of service from January 1955 to July 1964 
and from April 1966 to December 1976.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a right hand and wrist 
disability in October 1978.  It denied service connection for 
cervical spine disability and cardiovascular disease in 
October 1991.  The veteran applied to reopen the claims in 
June 1992.  In June 1993, the RO held that new and material 
evidence had not been received to reopen the claims.  

The veteran also claimed service connection for arthritis of 
the shoulders, left hand, and other unspecified joints in 
August 1992.  The RO denied that claim in June 1993.  

The RO denied service connection for right carpal tunnel 
syndrome in June 1998 and notified the veteran of its 
decision and of his right to appeal its decision within one 
year thereof.  To date, he has not appealed its decision, 
according to the record before the Board of Veterans' Appeals 
(Board).  


FINDINGS OF FACT

1.  The RO denied service connection for a right hand and 
wrist disability in October 1978, and notified the veteran of 
its decision and of his right to appeal within one year 
thereof in January 1979.  He did not timely appeal its 
decision.  

2.  Since the October 1978 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has been 
submitted.

3.  The veteran's current deformity to the head of the first 
metacarpal resulted from an in-service right hand injury.  

4.  The RO denied service connection for cervical spine 
disability and cardiovascular disease in October 1991, and 
notified the veteran of that decision and of his right to 
appeal within one year thereof in November 1991.  He did not 
timely appeal that decision.

5.  Since the October 1991 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the cervical spine 
disability and cardiovascular disease claims has not been 
submitted.  

6.  There is no competent medical evidence of record that the 
veteran's current bilateral shoulder arthritis, left wrist 
arthritis, and arthritis of the hips, knees, left ankle or 
other joints is related to any incident of service origin or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  The October 1978 RO rating decision denying service 
connection for right hand and wrist disability is final based 
upon the evidence which was then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.304, 20.1103 (1998).

2.  Since the October 1978 RO decision, new and material 
evidence has been received, so the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  A traumatic deformity of the right hand first metacarpal 
head resulted from injury which was incurred in peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(d) (1998).

4.  The October 1991 RO rating decision denying service 
connection for cervical spine disability and cardiovascular 
disease is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.304, 20.1103.

5.  Since the October 1991 RO decision, new and material 
evidence has not been received, and the claims of entitlement 
to service connection for cervical spine disability and 
cardiovascular disease are not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

6.  The claim for service connection for arthritis of the 
shoulders, left hand, and other unspecified joints is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory information

The veteran ultimately seeks entitlement to service 
connection for right hand and wrist disability, cervical 
spine disability, cardiovascular disease or hypertension, and 
bilateral shoulder, left hand, and other unspecified joint 
arthritis disability.  He requests consideration of the 
benefit of the doubt doctrine.  


Whether new and material evidence has been received to reopen 
a  claim of entitlement to service connection for a right 
hand and wrist disability.

The veteran is ultimately seeking service connection for a 
disability of the right hand and wrist.  Service connection 
was originally denied in an unappealed October 1978 RO 
decision.  

Relevant Law and Regulations

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  Service connection for arthritis 
and/or cardiovascular disease may be presumed if it is 
manifested to a degree of 10 percent within one year from the 
date of separation from a period of qualifying active service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1131, 1137 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran has petitioned to reopen previously denied claims 
of service connection for right wrist and hand, cervical 
spine, and cardiovascular disease disabilities.  A written 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result constitutes a notice of 
disagreement.  A notice of disagreement must be in terms 
which can reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.200, 20.201 (1998).  The filing of additional evidence 
after receipt of notice of an adverse determination, such as 
happened here after the October 1991 decisions with respect 
to the claims for service connection for cervical spine 
disability and cardiovascular disease, does not extend the 
time limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (1998).  The veteran's 
June 1992 VA Form 21-4138, stating that he wanted to 
"reopen" claims and not expressing disagreement with the 
October 1991 determinations, show that the veteran was not 
appealing the October 1991 RO rating decisions.  Because the 
decisions were not duly appealed, they became final, as did 
the October 1978 decision which was not timely appealed.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.304, 20.1103 (1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).

The United States Court of Veterans Appeals (the Court) has 
held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Its newness and materiality are 
to be judged based upon what necessary evidence was 
previously lacking.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence

The RO's October 1978 rating decision denied service 
connection for subluxation of the first metacarpal bone of 
the right wrist.  The evidence at the time of the RO's 
October 1978 decision had shown no in-service right hand or 
wrist injury.  There had been treatment in August 1959 for 
complaints of "tight" joints, especially on the right.  A 
right hand X-ray had been normal.  He had been treated again 
in February 1964 for right hand pain.  Pabalate had been 
prescribed.  In July 1964, he had reported that a physician 
had told him in 1958 that he had had right hand arthritis.  
On service examination in August 1976, the veteran had 
reported having or having had arthritis or joint pains as a 
young man, and clinically, his right upper extremity had been 
normal.  Clinically, his right upper extremity was normal at 
the time of a service examination in October 1976.  

On VA orthopedic examination in August 1978, the veteran 
complained that his right hand bothered him intermittently 
when he would use a hammer or saw. The right hand was not 
grossly deformed, but a very slight fusiform fullness might 
have been present.  X-rays of the right hand had shown no 
arthritis.  They showed mild lateral subluxation of the first 
metacarpal bone.  No right hand disability was diagnosed.

The RO denied the claim in October 1978 because there had 
been no in-service right hand injury shown, and because in 
August 1978, right hand arthritis was not shown, but instead, 
there was mild lateral subluxation of the first metacarpal 
bone.  The RO notified the veteran of its decision and of his 
right to appeal it within one year thereof in January 1979.   
The veteran did not appeal the RO's decision.

The veteran applied to reopen the claim in June 1992.

At the time of an August 1992 VA orthopedic examination, the 
veteran reported that he had been doing construction work on 
his home in 1957 when he injured his right hand by smashing 
it between two boards.  He had not been examined until two 
months after the injury, when pain had continued to persist.  
He reported that X-rays during service had disclosed 
"arthritis".  He had been taking aspirin on his own.  He 
had spent time at the North Pole in 1966, and this did not 
improve his condition.  The right hand pain had worsened, 
especially in the past three years.  He had current right 
hand complaints.  Clinically, his right hand was 
unremarkable.  X-rays of the right hand were normal.  The 
diagnosis was degenerative joint disease of the right hand.

A July 1998 VA orthopedic examination report notes that the 
veteran had been building houses for six months in 1955, and 
that he had had a severe problem with cramping in his right 
hand at the time.  In 1957, he reported, he had had 
difficulty with his right hand cramping when he had been 
unloading 55 gallon oil drums.  X-rays of the right hand 
revealed severe narrowing of the interphalangeal joint of the 
thumb with associated marginal sclerosis and spurring about 
the apposing articular surfaces.  There was an area about one 
centimeter in diameter of cortical demineralization and 
irregularity to the head of the first metacarpal which "may 
well be related to old trauma", the radiologist reported.  
The radiographic impressions were moderately severe 
degenerative joint disease of the interphalangeal joint of 
the thumb; post-traumatic deformity to the head of the first 
metacarpal suspected; and minimal degenerative joint disease 
to the first carpometacarpal articulation.

Analysis

There must be new and material evidence as to each and every 
aspect which was lacking at the time of the October 1978 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans.  

Prior to the RO's October 1978 rating decision, while there 
was evidence of in-service right hand tightness and pain, 
there was no evidence of an in-service right hand injury, the 
veteran's right upper extremity was normal on service 
examination in 1976, right hand arthritis including to a 
degree of 10 percent within the year following service 
discharge was not shown, and the mild lateral subluxation of 
the first right metacarpal bone that was shown on VA 
examination in August 1978 had not been related by a 
physician to an in-service disease or injury.  No specific 
injury had been alleged by the veteran.  

Since that time, the veteran has asserted that he injured his 
right hand in service when he smashed it between two boards 
doing construction.  The assertion of an in-service injury 
was not made before, and its credibility must be presumed for 
the purposes of determining whether or not it is new and 
material evidence.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Also of record is medical evidence indicating that the 
irregularity of the head of the first metacarpal is related 
to old trauma.  Evidence of this nature was not of record 
previously.  These two pieces of evidence together constitute 
new and material evidence per Evans.  The claim is therefore 
reopened and may now be considered on its merits, based on 
all of the evidence of record, as the Board concludes that 
all development necessary for a fair and impartial 
determination regarding the claim has been accomplished.  

Looking at the evidence longitudinally, it appears that the 
veteran injured his right hand in service, as he has 
asserted, was treated for it during service, as is documented 
in his service medical records, and had symptoms 
intermittently over the years, as he has stated.  There is no 
evidence of any pre-service or post-service injury to the 
first metacarpal to account for the metacarpal head 
irregularity, which was first identified during the August 
1978 VA examination, shortly after service.  The irregularity 
of the head of the first metacarpal was attributed to old 
trauma by the July 1998 VA examiner.  The metacarpal head 
irregularity recently described is in the same area as the 
mild lateral subluxation of the first metacarpal bone 
reported on VA examination in August 1978.  

Based on all of the evidence, the Board has concluded that 
the veteran's current right first metacarpal head 
irregularity is shown to be related to the in-service right 
hand injury which the veteran says occurred.  The in-service 
injury is credible, given the treatment in service.  
Moreover, the July 1998 VA examiner indicated that the first 
metacarpal head deformity was related to old trauma.  There 
is no pre- or post-service injury shown.   As such, service 
connection will be granted for traumatic deformity of the 
first metacarpal head of the right hand.

The Board wishes to make clear than any claim pertaining to 
arthritis of the veteran's right wrist or hand is not being 
granted.  This decision will address the veteran's claim of 
entitlement to arthritis of multiple joints below.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
spine disability.


Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  

The other law and regulations discussed above apply to this 
issue.

The evidence

The RO denied service connection for cervical spine 
disability in October 1991.  At the time, the veteran had 
alleged that falls caused by his service-connected hammertoes 
and right ankle disability had caused his cervical spine 
disability.  In addition to service connection being in 
effect for hammertoes and a right ankle arthrodesis, service 
connection had also been granted for traumatic arthritis of 
the lumbar spine as secondary to the hammertoes and right 
ankle arthrodesis, after a VA physician in March 1981 had 
opined that the veteran's lumbar spine degenerative arthritis 
had probably been caused by his bilateral foot and right 
ankle conditions and right lower extremity shortening.

There was also of record an April 1991 VA medical record 
showing complaints of neck pain as a result of falling down 
in June due to back spasm caused by improper shoes.  The 
medical record indicated that the veteran reported that he 
had previously been told that C4, C5, and C6 were out of 
place with rupture to a disc in the neck.  The RO noted that 
there were no outpatient treatment reports showing treatment 
at the time of the occurrence of the claimed fall.  A 
ruptured disc and out of place discs or vertebrae were not 
shown clinically.  Moreover, a VA examiner in August 1991 
stated that he did not believe that the veteran's falls were 
related to his service-connected disabilities.  

The RO denied the veteran's claim in October 1991, with its 
reasons being that there was no current cervical spine 
disability shown by medical evidence, and because there were 
no medical records of treatment and diagnosis at the time of 
the claimed incurrence to substantiate the veteran's claim.  
The veteran did not appeal that decision.  

Since that October 1991 RO decision, an April 1991 VA medical 
record has been received.  It shows that the veteran was 
assessed as having chronic cervical pain.  

A July 1991 VA orthopedic consultation report received 
subsequent to October 1991 shows that the veteran reported 
falling down three years beforehand, landing backwards and 
having neck pain "ever since" (quotes in original).  X-rays 
revealed mild degenerative changes in the lower cervical 
spine.  The assessment was chronic neck pain with evidence of 
mild degenerative arthritis.  

An October 1991 VA medical record reports follow-up for 
chronic neck pain, and an assessment of possible degenerative 
disc disease.  

A January 1992 VA orthopedic report states that an MRI from 
July 1990 had revealed mild C6-7 and C5-6 disc herniation on 
one view each.  The veteran was complaining of chronic neck 
pain.  The assessment was non-inflammatory arthritis.  X-rays 
of the cervical spine later that month revealed degenerative 
changes, mostly in the lower cervical spine.  There was no 
evidence of an acute fracture or dislocation.  A finding of 
what appeared to be bony fusion of the spinous processes of 
C5 and C6 was felt to be more likely developmental in origin 
than due to an old injury.  

An August 1992 VA neurology examination report notes that the 
veteran was complaining of left arm numbness.  He reported 
having been in an accident in Vietnam, when a Jeep he was in 
rolled over several times.  Overall, he reported, he had been 
uninjured, but in about 1971 or 1972, he had begun to have 
pain and numbness in his left arm which would extend up into 
his chest.  This usually started in the arm and then spread 
to his chest.  After examining the veteran and finding that 
he did appear to have some neuralgia and neuritis in the C5-6 
distribution, the neurologist diagnosed signs and symptoms of 
cervical disc disease with nerve root irritation affecting 
the left upper extremity. 

A September 1992 VA medical record states that 
electromyography and nerve conduction studies were 85 percent 
sensitive for cervical radiculopathy.  

A July 1998 VA examination report shows a diagnosis of 
cervical spine degenerative joint disease.  

Analysis

Previously, the veteran had been claiming that a fall from 
his service-connected disabilities had caused a cervical 
spine disability.  The medical evidence did not show that 
there was a fall due to the service-connected disabilities, 
and it did not show a chronic cervical spine disability.  

The veteran has now submitted evidence pertaining to one 
element of his claim, a current chronic cervical spine 
disability, in that there is now evidence of record which 
refers to degenerative arthritis of the cervical spine.  
However, he has not submitted evidence of a nexus between the 
currently diagnosed cervical spine disability and service or 
a service-connected disability, so new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a cervical spine disability has not been 
received.  See 38 C.F.R. § 3.156; Evans.

The veteran has indicated, in essence, that his cervical 
spine problems began during service.  However, as a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

While the evidence indicating that the veteran now has a 
cervical spine disability is new, it is not material since 
there is no competent medical evidence such disability to 
service.  In the absence of competent medical evidence of 
record demonstrating that the veteran's current back 
disability is the result of service, the Board finds that his 
attempt to reopen his claim of entitlement to service 
connection for a back disability is unsuccessful because the 
evidence he has submitted is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See  38 C.F.R. § 3.156(a); Hodge v. West.

Since the additional evidence is not new and material, the 
claim of service connection for a cervical spine disability 
is not reopened and the benefit sought on appeal remains 
denied.
  
Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
cardiovascular disease.

The evidence

The veteran had claimed service connection for cardiovascular 
disease as secondary to service-connected disabilities in 
January 1991.  

In October 1991, the RO noted that the veteran did not have 
any service-connected disabilities which were cardiovascular 
in nature.  It stated that outpatient treatment reports had 
shown diagnoses of arteriosclerotic heart disease and 
hypertension, but that they did not allude to any statements 
or symptomatology which established a causal relationship 
between the veteran's service-connected orthopedic 
disabilities and his current cardiovascular problems.  

Since the RO's October 1991 decision, the veteran has 
asserted in a recent VA Form 9 that he has cardiovascular 
disease due to physical and psychological stressors.  

A VA medical record dated in March 1996 shows an impression 
of coronary artery disease.  

In connection with a VA cardiology examination in July 1998, 
the examination physician reviewed the veteran's claims 
folder and noted that there had been no documentation of 
hypertension during the veteran's period of service.  The 
veteran advised the cardiologist that at one time, he had 
been told that he had hypertension, and that he had started 
taking medication for it in 1991 or 1992.  At about the same 
time, he had had chest pain and left-sided numbness, and a 
catheterization had been performed.  He reportedly had been 
told that the coronary arteries and left ventricle function 
were normal.  The diagnoses, after examination, were history 
of chest pain with normal coronary arteries; and well-
controlled hypertension.
 
Analysis

The evidence received since the October 1991 final denial 
shows that the veteran has cardiovascular disease and 
hypertension.  Such evidence is essentially duplicative of 
evidence which was of record in 1991.

The additional evidence received since the October 1991 RO 
decision does not relate the veteran's cardiovascular disease 
to service or to a service-connected disability.  As such the 
additional evidence is not new and materia and does not 
service to reopen his claim.  

As was discussed by the Board above, the veteran's lay 
assertions that there is a causal relationship between his 
service-connected disabilities and cardiovascular disease or 
hypertension, is not competent medical evidence.  See 
Espiritu, Moray and Routen, supra.  Moreover, the veteran had 
essentially contended this previously, so his statements are 
not new.  38 C.F.R. § 3.156; Hodge.  

Entitlement to service connection for arthritis of the 
shoulders, left hand, and other unspecified joints.

The veteran contends that his service medical records support 
service connection for these disabilities.  He feels that he 
had degenerative arthritis in service, and he asserts that he 
had shoulder trauma in service when a Jeep rolled over.  

Well-grounded claims

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
the veteran has not filed such a claim, the appeal must fail. 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent medical evidence of 
current disability; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing pertinent 
facts pertinent to that claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The evidence

Service medical records do not show shoulder or left hand 
treatment specifically.  They show treatment for "(j)oint 
pains + stiffness - particularly (of the right hip)" in 
August 1959.  

On service examination in August 1976, the veteran reported 
having or having had arthritis or joint pains as a young man, 
and he denied having or having had shoulder pain.  
Clinically, his extremities and musculoskeletal system were 
normal.  

VA orthopedic examinations in March 1978, March 1981, and 
August 1991 examined for and found other orthopedic problems 
which had been complained of, but the veteran did not report 
shoulder or left hand arthritis at those times, and such was 
not diagnosed.

X-rays in August 1991 revealed minor degenerative changes in 
the hips.  VA X-rays of the shoulders in October 1991 
revealed minor degenerative joint changes in the 
acromioclavicular and shoulder joints of each shoulder.  
There were no fractures and the processes appeared to be 
degenerative in nature.  

During a VA orthopedic examination in August 1992, the 
veteran reported having left wrist pain in 1967, without 
there being any previous trauma.  The pain in the left hand 
had gradually worsened, especially in the last three years.  
He also stated that he had been in an accident in Vietnam in 
1971, in which a Jeep rolled over several times and he 
injured both shoulders.  He stated that at the time of the 
accident, no examination was performed, and no treatment was 
sought.  The veteran reported having had arthritis shown on 
X-rays in 1989, with narrowing of the acromioclavicular 
junction and degenerative joint disease.  Clinically, the 
left hand was normal, but the left wrist had limitation of 
motion.  X-rays of the left hand revealed minimal 
degenerative joint disease.  The diagnoses were degenerative 
joint disease of both shoulders and of the left hand.  

A March 1996 VA X-ray report indicates that the veteran had 
bilateral osteoarthritis of the acromioclavicular joints and 
minor degenerative changes of the glenohumeral joint.  

On VA orthopedic examination in July 1998, the veteran 
complained of pain in his shoulders which had been present 
for a number of years.  After examination, the diagnoses were 
degenerative arthritis of the shoulders, wrists, left hand, 
knees, and left ankle.  X-rays showed moderate degenerative 
joint disease in both hips.  

Analysis

The veteran has submitted competent evidence of an in-service 
shoulder injury, that being his assertions as to injuries 
sustained in a Jeep accident in 1971.  He has also submitted 
evidence of a left hand problem in service.  Laypersons are 
competent to offer evidence as to in-service injury or 
symptoms.  See Caluza, supra.  Moreover, there is evidence of 
treatment for complaints of joint pains, especially in the 
right hip, in service.  Therefore, the first prong of Caluza 
is met.  

The veteran has also submitted competent medical evidence 
diagnosing current bilateral shoulder, left wrist and hand, 
bilateral knee, and left ankle arthritis, and of degenerative 
changes of the hips, so the second prong of Caluza is met.  

The veteran has not, however, submitted any competent medical 
evidence of a nexus between his current bilateral shoulder, 
left wrist or hand, bilateral hip, bilateral knee or left 
ankle disabilities and any incident of service origin.  No 
physician's opinion of record opines that they are related to 
any incident of service origin.  As pointed out above, as a 
lay person, the veteran is not competent to prove a medical 
nexus by his own statements.  See Espiritu, 2 Vet. App. at 
494-5. The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).    In essence, the traumatic etiology 
claimed by the veteran for arthritis ha not been supported by 
the opinion of a physician.  

Because medical nexus evidence fulfilling the third prong of 
Caluza has not been  presented, the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).  

Additional Matters
  
The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits when a well-grounded 
claim has not been submitted.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations where new and material evidence is needed to 
complete an application for VA benefits. The Court in Graves 
held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

By this decision, the Board is informing the veteran of the 
type of evidence which may be considered to be new and 
material evidence or Caluza-type nexus evidence. 

Regarding the previously denied claims, evidence of current 
treatment without an opinion as to nexus between the current 
disability and service or a service-connected disability does 
not rise to the level of material evidence because it does 
not establish that the disabilities resulted from in-service 
disease or injury or service-connected disabilities.  Absent 
such competent medical evidence, the additional evidence 
which has been submitted is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims previously denied.  See 38 C.F.R. § 3.156 and Hodge.  

Regarding the claim which is being denied as not well 
grounded, there must be competent medical evidence of a nexus 
between the current disabilities and service or a 
service-connected disability in order for the claim to be 
well grounded.  
The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence or evidence 
to well ground his not well grounded claim.  Therefore, no 
additional VA action is necessary.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1997).   

In short, in order to satisfy the requirement of medical 
evidence connecting the veteran's current disabilities to his 
military service or to his other service-connected 
disabilities, he must submit evidence such as an opinion of a 
competent medical professional to the effect that his 
disabilities were due to diseases or injuries which were 
incurred in or aggravated by service, or that they were 
caused or made chronically worse by service-connected 
disabilities.

The Board observes that the benefit of the doubt doctrine, 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, may not be applied 
when new and material evidence has not been received, 
Martinez v. Brown, 6 Vet. App. 462 (1994), or when a claim is 
not well grounded.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993) with respect to the 
claims which involve prior final RO decisions.  In Bernard, 
the Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this instance, when the 
RO addressed the issue of new and material evidence, it 
considered both the criteria which have since been 
invalidated by Hodge, supra, and also the provisions of 
38 C.F.R. § 3.156 (see the June 1998 Supplemental Statement 
of the Case), which have not changed, and the veteran was 
given the opportunity to present evidence and argument with 
respect thereto.  Furthermore, the veteran declined the 
opportunity for a hearing.  The Board believes that the 
veteran has not been prejudiced by the Board decision in this 
case.  In essence, he has been provided the opportunity to 
present, but has not presented, evidence which could be 
considered to be new and material under either pre-Hodge or 
post-Hodge jurisprudence, other than with respect to the 
right hand and wrist claim, and he has been advised of the 
correct criteria.  A remand for the RO to apply Hodge would 
therefore serve no useful practical purpose.  


ORDER

Service connection is granted for a traumatic deformity of 
the first metacarpal head of the right hand.

The veteran not having submitted new and material evidence to 
reopen the claims for service connection for cervical spine 
disability and cardiovascular disease, the claims are denied.

A well grounded claim not having been presented, entitlement 
to service connection for arthritis of the shoulders, left 
hand, and other unspecified joints is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

